SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-TECH/OPS-SEVCON GAMCO ASSET MANAGEMENT INC. 10/26/077,4008.9854 10/25/071,5009.0000 10/23/075008.6500 10/04/077008.9571 10/03/074,9009.0000 10/02/071008.9300 10/01/073008.8533 9/26/071008.4000 9/24/073,9008.3923 GABELLI ADVISERS, INC. 9/28/073008.6000 9/27/071,5008.4900 (1) UNLESS OTHERWISE INDICATED, ALL TRANSACTIONS WERE EFFECTED ON THE AMERICAN STOCK EXCHANGE. (2) PRICE EXCLUDES COMMISSION.
